DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-25 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Drawings
There are no objections or rejections to the drawings.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4, 11, 14, 16, 17, 20, and 23-25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US Patent Application Publication No 2015/0129996) hereinafter referred to as Tang. 
Per Claim 1 Tang discloses (see figure 12) a magnetic memory device, comprising
a reference magnetic structure (330) including a first pinned pattern (370), a second pinned pattern (332’) including magnetic patterns (Co bilayers) and non-magnetic (Pt bilayers) patterns, which are alternately stacked (see figure 11), and an exchange coupling pattern (334) between the first pinned pattern and the second pinned pattern; (see figure 12)
a free magnetic structure (310) and 
a tunnel barrier pattern (320) between the reference magnetic structure and the free magnetic structure, 
wherein the second pinned pattern (332) is between the first pinned pattern (370) and the tunnel barrier pattern (320), (see figure 12) and 
the first pinned pattern (370) is a ferromagnetic pattern, the ferromagnetic pattern consisting essentially of a ferromagnetic element (Co).
Per Claim 2 Tang discloses the device of claim 1 including where the first pinned pattern (370) is a single layer including the ferromagnetic element (Co).
Per Claim 3 Tang discloses the device of claim 1 including where the first pinned pattern (370) does not include a non-magnetic element (Its solely Cobalt).
Per Claim 4 Tang discloses the device of claim 1 including where the magnetic patterns (Co bilayers) include, a first ferromagnetic pattern (first Co bilayer of layer 366’; Note that [0091] specifies five repeats of the Co/Pt bilayer 366)between the exchange coupling pattern (334) and the tunnel barrier pattern (320), and a second ferromagnetic pattern (second Co bilayer of layer 366’; Note that [0091] specifies five repeats of the Co/Pt bilayer 366) between the first ferromagnetic pattern and the tunnel barrier pattern (as shown in figure 12), and wherein the non-magnetic patterns (Pt bilayers) include, a first non-magnetic pattern (first Pt bilayer of layer 366’; Note that [0091] specifies five repeats of the Co/Pt bilayer 366) between the first ferromagnetic pattern and the second ferromagnetic pattern, wherein the exchange coupling pattern (334) anti-ferromagnetically couples the first ferromagnetic pattern to the first pinned pattern [0033].
Per Claim 11 Tang discloses the device of claim 4 including where the magnetic patterns further include, a polarization enhancement (340) magnetic pattern between the second 
Per Claim 14 Tang discloses the device of claim 4 including a seed pattern (306) spaced apart from the tunnel barrier pattern with the reference magnetic structure interposed therebetween, wherein the first pinned pattern (336’) is between the seed pattern (306) and the exchange coupling pattern (334), and wherein the seed pattern includes a portion that contacts one surface of the first pinned pattern. (as shown in figure 12)
Per Claim 16 Tang discloses (see figure 12) a magnetic memory device, comprising
a reference magnetic structure (330) including a first pinned pattern (370), a second pinned pattern (332’) including magnetic patterns (Co bilayers) and non-magnetic (Pt bilayers) patterns, which are alternately stacked (see figure 11), and an exchange coupling pattern (334) between the first pinned pattern and the second pinned pattern; (see figure 12)
a free magnetic structure (310) and 
a tunnel barrier pattern (320) between the reference magnetic structure and the free magnetic structure, 
wherein the second pinned pattern (332) is between the first pinned pattern (370) and the tunnel barrier pattern (320), (see figure 12) and 
the first pinned pattern (370) is a single layer including a ferromagnetic element (Co).
Per Claim 17 Tang discloses the device of claim 16 including where the magnetic patterns (Co bilayers) comprise, a first ferromagnetic pattern (first Co bilayer of layer 366’; Note 
Per Claim 20 Tang discloses the device of claim 16 including where the magnetic patterns further include a second ferromagnetic pattern (second Co bilayer of layer 366’; Note that [0091] specifies five repeats of the Co/Pt bilayer 366) between the first ferromagnetic pattern and the tunnel barrier pattern (as shown in figure 12), wherein the non-magnetic patterns (Pt bilayers) include, a first non-magnetic pattern (first Pt bilayer of layer 366’; Note that [0091] specifies five repeats of the Co/Pt bilayer 366) between the first ferromagnetic pattern and the second ferromagnetic pattern and wherein the first non-magnetic pattern anti-ferromagnetically couples the second ferromagnetic pattern is to the first ferromagnetic pattern. [0078]
Per Claim 23 Tang discloses the device of claim 20 including where the magnetic patterns further include, a polarization enhancement (340) magnetic pattern between the second ferromagnetic pattern (332) and the tunnel barrier pattern (320), wherein the non-magnetic patterns (Pd bilayers) further include, a second non-magnetic pattern (350) between the second ferromagnetic pattern and the polarization enhancement magnetic pattern, and wherein the second non-magnetic pattern ferromagnetically couples the polarization enhancement magnetic pattern to the second ferromagnetic pattern. [0078]
Per Claim 24 Tang discloses the device of claim 17 including where a ferromagnetic material included in the first ferromagnetic pattern (Co) is the same as a ferromagnetic material included in the first pinned pattern (Co). (see figure 12)
Per Claim 25 Tang discloses the device of claim 24 including where each of the first pinned pattern (370, Co) and the first ferromagnetic pattern (Co bilayer) does not include a non-magnetic element.

Allowable Subject Matter
Claims 5-10, 12-13, 15, 18-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894